Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because legal phraseology such as “The present invention” and “comprising” are used.  Correction is required.  See MPEP § 608.01(b).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 11, “the shaft” has not been recited previously, therefore this term is indefinite.
In claim 2, “the inner surface” should be “an inner surface”.	
 	The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10  of U.S. Patent No.  10,782,151. Although the claims at issue are not identical, they are not patentably distinct from each other because  the limitations of claims 1-10 of U.S. Patent No.  10,782,151 encompass the limitations of claims 1-10.

     Pending application sn# 16/998,507

1. A sensor device comprising: a rotor; a stator disposed outside the rotor; and a sensor module disposed outside the stator, wherein the rotor includes a sleeve and a magnet coupled to the sleeve, the magnet is disposed inside the sleeve, and the sleeve includes a fixing part which protrudes from an end of the sleeve and is in contact with the magnet, wherein the sleeve includes a second body, and a third body, wherein the second body is disposed to cover an upper surface of the magnet, the third body is disposed to cover an outer circumferential surface of the magnet, wherein the magnet is disposed between the shaft and the third body.  
11. The sensor device of claim 1, wherein the sleeve includes a first body, wherein the second body connects the first body and the third body and has a shape of a step surface horizontally.  
12. The sensor device of claim 1, wherein the sleeve includes a first body, wherein an inner diameter of the third body is greater than that of the first body.  

14. The sensor device of claim 1, wherein the sleeve includes a first body, wherein the inner surface of the first body contacts a shaft.  

2. The sensor device of claim 1, wherein: the fixed part is in contact with at least a part of the lower surface of the magnet.  
3. The sensor device of claim 1, wherein the inner surface of the second body and the upper surface of the magnet are in contact with each other.  
4. The sensor device of claim 1, wherein the third body is contact with an outer circumferential surface of the magnet.  
5. The sensor device of claim 1, wherein the fixing part protrudes from a lower end of the third body.  
6. The sensor device of claim 5, wherein: the magnet includes a groove concavely formed on a lower surface of the magnet; and the fixing part is coupled to the groove by caulking.  
7. The sensor device of claim 6, wherein: the groove includes an inner circumferential surface having an inner diameter which is greater than that of the magnet; and the fixing part is coupled to the inner circumferential surface by caulking.  
8. The sensor device of claim 5, wherein: the fixing part includes a plurality of fixing parts; and the plurality of the fixing parts are 
9. The sensor device of claim 1, wherein the second body includes a hole.  
10. The sensor device of claim 1, wherein the second body includes a serration in which a concave shape and a convex shape are repeated on an upper surface of the second body and which is engaged with an external device. 



1. A sensor comprising: a rotor; a stator disposed outside the rotor; and a sensor module disposed outside the stator, wherein the rotor includes a sleeve and a magnet coupled to the sleeve, the magnet is disposed inside the sleeve, and the sleeve includes a fixing part which protrudes from a lower end of the sleeve and is in contact with the magnet, wherein the sleeve includes a first body, a second body, and a third body, wherein the second body connects the first body and the third body and has a shape of a step surface horizontally, wherein an inner diameter of the third body is greater than that of the first body, wherein an inner diameter of the magnet is greater than or equal to that of the first body, wherein the second body is disposed to cover an upper surface of the magnet, the third body is disposed to cover an outer circumferential surface of the magnet, wherein the inner surface of the first body contacts a shaft, and wherein the magnet is disposed between the shaft and the third body.




















2. The sensor device of claim 1, wherein: the fixed part is in contact with at least a part of the lower surface of the magnet.

3. The sensor device of claim 1, wherein the inner surface of the second body and the upper surface of the magnet are in contact with each other.

4. The sensor device of claim 1, wherein the third body is in contact with an outer circumferential surface of the magnet.

5. The sensor device of claim 1, wherein the fixing part protrudes from a lower end of the third body.

6. The sensor device of claim 5, wherein: the magnet includes a groove concavely formed on a lower surface of the magnet; and the fixing part is coupled to the groove by caulking.

7. The sensor device of claim 6, wherein: the groove includes an inner circumferential surface having an inner diameter which is greater than that of the magnet; and the fixing part is coupled to the inner circumferential surface by caulking.


8. The sensor device of claim 5, wherein: the fixing part includes a plurality of fixing parts; and the plurality of the fixing parts are 

9. The sensor device of claim 1, wherein the second body includes a hole.

10. The sensor device of claim 1, wherein the second body includes a serration in which a concave shape and a convex shape are repeated on an upper surface of the second body and which is engaged with an external device.


8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
             Lee (pat# 9,810,592) disclose Rotor, And Torque Sensor And Electronic Power Steering System Including The Same.
              Lee (Pat# 9,121,783) disclose torque sensor rotor.

           Kim (pat# 8,482,177) disclose Torque Rotor And Method For Manufacturing The Same.
            Son (Pat#,10,267692) discloses Torque Sensing Apparatus Having A Two Part Housing Arrangement And A Plurality Of Protrusions On The Stator Holder Arranged In Between.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867